Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-20 are pending in this Office.  

Response to Arguments

Objection: 
The applicant's amendment and remarks filed on 03/29/2022. Therefore the previous objection is withdrawn except as noted below.

35 U.S.C 112 Rejection: 
The applicant's amendment and remarks filed on 03/29/2022. Therefore the previous objection is withdrawn except as noted below.

Prior Art Reiection:
 	Applicant's arguments to independent claims have been fully considered but they are deemed not persuasive. 
	Regarding to claim 1, applicant argues that the prior art does not teach compares the first distribution and spread for the first external region and the second distribution and spread for the second external region to provide a distribution/spread asymmetry representing difference in internal subcutaneous patient health, the distribution/spread asymmetry between the first external region and the second external region.
In response to the argument, Marinkovich teahces wherein the processor compares the first distribution and spread for the first external region and the second distribution and spread for the second external region to provide a distribution/spread asymmetry representing difference in internal subcutaneous patient health, the distribution/spread asymmetry between the first external region and the second external region (Marinkovich, [1498] analyzed for one or more regions of the skin [0073] performing a spectral analysis … skin structures … a structure, form, status, number, size … pore size, percent of open pores … psoriasis …  infection, tumor … pimple, acne … inflammation … percent burn/burn classification, mole (naevi, nevus), aspect of a skin lesion (structure, color, dimensions/asymmetry), melanoma … boil, blistering disease … (sub)-cutaneous mycoses, melasma, vascular condition, rosacea, spider vein, texture, skin ulcer … basal cell carcinoma. Also see [104-105]. [0077] obtaining a baseline skin state assessment … obtaining a second skin state assessment, comparing the second assessment to the baseline assessment to determine progress towards a skin care goal. [0064] generating a skin condition assessment in real-time, based partly on at least one of RGB (Red Green Blue) analysis … generating alerts about abnormal skin conditions in real-time. [1498] analyzed for one or more regions of the skin. Note: pore size, percent of open pores, tumor/melanoma, pimple, acne, boil, blistering disease … (sub)-cutaneous mycoses, melasma, vascular condition, rosacea, spider vein, texture, skin ulcer, basal cell carcinoma  are internal subcutaneous patient health; skin disorder/infection/lesion is skin distribution and spread; skin abnormal/lesion (dimensions/asymmetry) is a distribution/spread asymmetry) and based on the distribution/spread asymmetry provides the user with at least one external region based recommendation for treatment of external region issues identified ([104-105] skin health assessment and recommendation unit for enabling users of the interface to perform a skin health assessment … pore size, percent of open pores … psoriasis …  infection, tumor … pimple, acne … inflammation … percent burn/burn classification, mole (naevi, nevus), aspect of a skin lesion (structure, color, dimensions/asymmetry), melanoma … boil, blistering disease … (sub)-cutaneous mycoses, melasma, vascular condition, rosacea, spider vein, texture, skin ulcer … basal cell carcinoma. [0064] the analysis module capable of generating a skin condition assessment in real-time, based partly on at least one of RGB (Red Green Blue) analysis … generates a displayable skin care regimen recommendation. The skin care regimen recommendation may be based at least partly on determination of a skin profile. [0076] providing recommendations for skin care based on a skin state and a skin care goal)
	Regarding to claim 15, applicant argues that the prior art does not teach provide the patient with at least one internal subcutaneous patient attribute healthcare treatment recommendation based at least in part on the multiple pieces of information received from the camera
In response to the argument, Marinkovich teahces provide the patient with at least one internal subcutaneous patient attribute healthcare treatment recommendation based at least in part on the multiple pieces of information received from the camera (([0089] an image capturing device for capturing digital images of a skin. The image capturing device may include a digital camera unit. [0079] a sensor for capturing an image of the reflected or re-emitted light … from the skin. [0062] Real-time analysis of digitally captured skin characteristics facilitates timely skin condition assessment, skin regimen recommendation. .[0064] the analysis module capable of generating a skin condition assessment in real-time, based partly on at least one of RGB (Red Green Blue) analysis … generates a displayable skin care regimen recommendation [104-105] skin health assessment and recommendation unit for enabling users of the interface to perform a skin health assessment … pore size, percent of open pores … psoriasis …  infection, tumor … pimple, acne … inflammation … percent burn/burn classification, mole (naevi, nevus), aspect of a skin lesion (structure, color, dimensions/asymmetry), melanoma … boil, blistering disease … (sub)-cutaneous mycoses, melasma, vascular condition, rosacea, spider vein, texture, skin ulcer … basal cell carcinoma)
Claim Objections
Claims 3, 8, and 19 objected to because of the following informalities:  

Regarding to claim 3:
	The phrase "the system" should be “the apparatus”. Appropriate correction is required. 
Regarding to claim 8:
The phrase “EKG” should be “electrocardiogram”. Appropriate correction is required. 


Regarding to claim 19: 	The phrase "the video image collection device" should be “the camera” (since  a video image collection device is amended to a camera in claim 15 . Appropriate correction is required. 

Claim Rejections - 35 use § 112

The following is a quotation of 35 U.S.C. 112(a): 
(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1: 	Claim 1 are amended to include the feature "provide a distribution/spread asymmetry representing difference in internal subcutaneous patient health, the distribution/spread asymmetry between the first external region and the second external region". The amendment is not supported at page 44 line 17 to page 45 line 2 as provided by the applicant. Regarding paragraphs in specification (e.g. paras [0006]), provide a blood-distribution/spread asymmetry representing a difference in heart health between the first region and the second region. However, the specification does not show that provide a distribution/spread asymmetry representing difference in internal subcutaneous patient health, the distribution/spread asymmetry between the first external region and the second external region. Therefore, the feature is not supported by the specification. 

Claims 4, 8, 11, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 8:
The use of “and/or” language renders the claim indefinite as it is not clear. For the purpose of examination, the examiner only gives weight for 1 way, not for both ways.
Regarding claim 4, 11, 20. 
3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term “third party”, “remote device” used as a substitute for “means” that is a generic placeholder.
(B) the term is modified by functional language, typically linked by the transition
word “provide”.
(C) the term is not modified by sufficient definite structure for performing the
claimed function. Applicant's specification is devoid of sufficient disclosure of structure
for these terms as required by 112 second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 



 Claims 1, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable by Marinkovich (US20120321759)

NOTE: the citation of Marinkovich rely on various embodiments. Thus, a 35 U.S.C. 103 rejection is suitable, as anticipation requires the reference to teach each and every element as set forth in the claim (See MPEP §2131 "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference” … The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required”).
Regarding claim 1. 
Marinkovich teaches An apparatus comprising:
a sensor configured to optically detect distribution and spread of skin features, wherein spread represents a number of skin features per unit of skin area, at at least two external regions of a user (Marinkovich, [0348] The sensor may be adapted to image any size area, such as a small portion of the skin, the full face, a complete cutaneous examination, and the like … The sensor may be adapted to detect … when in contact with the area of concern, which may be used for subsequent visual and/or algorithmic analysis … measuring the size of the region being imaged as well as the distance from the imaged area. [0341] employ specific targeted wavelengths, such as in the red, green, and blue areas, to identify key features. [0073] performing a spectral analysis of image data … a structure, form, status, number, size, state, and stage of … melanocyte, melanin, hemoglobin, porphyrin, … pore (sweat and sebaceous), moisture level, elasticity, luminosity, firmness, fine line, wrinkle count and stage, pore size, percent of open pores … )
a processor configured to assess a first distribution and spread for a first external region of the user and a second image indicating a second distribution and spread for a second external region ([0348] The sensor may be adapted to image any size area, such as a small portion of the skin, the full face, a complete cutaneous examination … The sensor may be adapted to detect … subsequent visual and/or algorithmic analysis … measuring the size of the region being imaged. [0496] images from any number of areas of concern [0341] The device 108 may also employ specific targeted wavelengths, such as in the red, green, and blue areas, to identify key features. [0073] performing a spectral analysis of image data … a structure, form, status, number, size, state, and stage of … melanocyte, melanin, hemoglobin, porphyrin, … pore (sweat and sebaceous), moisture level, elasticity, luminosity, firmness, fine line, wrinkle count and stage, pore size, percent of open pores …)
wherein the processor compares the first distribution and spread for the first external region and the second distribution and spread for the second external region to provide a distribution/spread asymmetry representing difference in internal subcutaneous patient health, the distribution/spread asymmetry between the first external region and the second external region (Marinkovich, [1498] analyzed for one or more regions of the skin [0073] performing a spectral analysis … skin structures … a structure, form, status, number, size … pore size, percent of open pores … psoriasis …  infection, tumor … pimple, acne … inflammation … percent burn/burn classification, mole (naevi, nevus), aspect of a skin lesion (structure, color, dimensions/asymmetry), melanoma … boil, blistering disease … (sub)-cutaneous mycoses, melasma, vascular condition, rosacea, spider vein, texture, skin ulcer … basal cell carcinoma. Also see [104-105]. [0077] obtaining a baseline skin state assessment … obtaining a second skin state assessment, comparing the second assessment to the baseline assessment to determine progress towards a skin care goal. [0064] generating a skin condition assessment in real-time, based partly on at least one of RGB (Red Green Blue) analysis … generating alerts about abnormal skin conditions in real-time. [1498] analyzed for one or more regions of the skin. Note: pore size, percent of open pores, tumor/melanoma, pimple, acne, boil, blistering disease … (sub)-cutaneous mycoses, melasma, vascular condition, rosacea, spider vein, texture, skin ulcer, basal cell carcinoma  are internal subcutaneous patient health; skin disorder/infection/lesion is skin distribution and spread; skin abnormal/lesion (dimensions/asymmetry) is a distribution/spread asymmetry) and based on the distribution/spread asymmetry provides the user with at least one external region based recommendation for treatment of external region issues identified ([104-105] skin health assessment and recommendation unit for enabling users of the interface to perform a skin health assessment … pore size, percent of open pores … psoriasis …  infection, tumor … pimple, acne … inflammation … percent burn/burn classification, mole (naevi, nevus), aspect of a skin lesion (structure, color, dimensions/asymmetry), melanoma … boil, blistering disease … (sub)-cutaneous mycoses, melasma, vascular condition, rosacea, spider vein, texture, skin ulcer … basal cell carcinoma. [0064] the analysis module capable of generating a skin condition assessment in real-time, based partly on at least one of RGB (Red Green Blue) analysis … generates a displayable skin care regimen recommendation. The skin care regimen recommendation may be based at least partly on determination of a skin profile. [0076] providing recommendations for skin care based on a skin state and a skin care goal)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Marinkovich in various embodiments to further implement a sensor configured to optically detect distribution and spread of skin features, wherein spread represents a number of skin features per unit of skin area, at at least two external regions of a user, a processor configured to assess a first distribution and spread for a first external region of the user and a second image indicating a second distribution and spread for a second external region, wherein the processor compares the first distribution and spread for the first external region and the second distribution and spread for the second external region to provide a distribution/spread asymmetry representing difference in internal subcutaneous patient health, the distribution/spread asymmetry between the first external region and the second external region. One would be motivated to do so because in order to improve better system and method to provide skin health assessment and recommendation (Marinkovich, [0073]).
Regarding claim 4.    
The apparatus of claim 1, wherein the apparatus is configured to receive additional information comprising at least one of information provided by the user, information provided by a third party, and information provided by a remote device, and the processor is configured to employ the additional information with the first blood distribution and spread and the second blood distribution and spread (Marinkovich [340] FIG. 1, a system for skin health analysis … an imaging device 108, for capturing biophysical skin properties … a user interface 102 interfacing with the host hardware 1 … obtaining an expert consultation 128. [0458] a user may use a device 108 … receive a personalized regimen 118 … request a regimen 118 recommendation from the mobile platform 124 [0074] receiving product and regimen recommendations from the recommendation engine based on what other users with similar skin states … comparing skin states, products, regimens, and recommended products or regimens with peers)
Regarding claim 7.    
The apparatus of claim 1, wherein the apparatus creates a representation of the user based on data sensed (Marinkovich, [0348] The sensor may be adapted to image any size area [0499] create a report of the images and skin state 158. The user interface 102 may be used to transmit the report to a practitioner. [0064] the analysis module capable of generating a skin condition assessment in real-time, based partly on at least one of RGB (Red Green Blue) analysis … generates a displayable skin care regimen recommendation)
Claims 2-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Marinkovich (US20120321759), in view of Banet  (US20050228296)
Regarding claim 2.    
Marinkovich teaches The apparatus of claim 1, 
Marinkovich does not explicitly disclose wherein the processor is further configured to collect audio data of bodily functions related to the user and use collected audio information to assess organ health of the user in conjunction with data collected from the sensor.
Banet teaches wherein the processor is further configured to collect audio data of bodily functions related to the user and use collected audio information to assess organ health of the user in conjunction with data collected from the sensor (Banet, [0006] detects blood flow by listening for sounds … a "beat" or "tap". [0059] data yield a time-dependent, beat-by -beat blood pressure. [0069] the microprocessor uses a mathematical … estimate blood pressure from the time-dependent data collected. [0030] a time-dependent pressure waveform (showing, e.g., resistance) that is sent to an analog-to-digital converter for processing.[0047] waveform … sequential heartbeat.[0068] the blood pressure-monitoring devices described above can be used to estimate a patient"s blood pressure)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Banet and apply them on the teachings of Marinkovich to further implement wherein the processor is further configured to collect audio data of bodily functions related to the user and use collected audio information to assess organ health of the user in conjunction with data collected from the sensor.  One would be motivated to do so because in order to improve better system and method to detects blood flow by listening for sounds … a "beat" or "tap" (Banet,[0006]).
Regarding claim 3.    
The apparatus of claim 2, wherein the audio data comprises blood flow sounds, and the system determines organ health based on the blood flow sounds and optical representations of the first region and second region of the user (Banet, [0047] waveform … sequential heartbeat.[0068] the blood pressure-monitoring devices described above can be used to estimate a patient"s blood pressure. [0057] the reflective optical measurements of the first measurement to generate waveforms 1 and 2 from, respectively, regions 1 and 2 on the patient (step 82, 84))
Regarding claim 5.    
Marinkovich teaches The apparatus of claim 1, 
Marinkovich does not explicitly disclose wherein the apparatus further comprises an audio sensor and the audio sensor is configured to receive bodily movement sounds and the processor is configured to determine skeletal health of the user based on the bodily movement sounds.
Banet teaches wherein the apparatus further comprises an audio sensor and the audio sensor is configured to receive bodily movement sounds and the processor is configured to determine skeletal health of the user based on the bodily movement sounds (Banet, [0006] a sensor (e.g., a stethoscope) that detects blood flow by listening for sounds. [0067] EI sensor, yields a patient"s time-dependent, beat-by-beat blood pressure. [0062] an electrical impedance (EI) sensor … determining changing tissue volumes in an underlying tissue body … The tissue includes components such as bone and skin that have a static (i.e. time invariant) impedance).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Banet and apply them on the teachings of Marinkovich to further implement wherein the processor is further configured to collect audio data of bodily functions related to the user and use collected audio information to assess organ health of the user in conjunction with data collected from the sensor.  One would be motivated to do so because in order to improve better system and method to detects blood flow by listening for sounds … a "beat" or "tap" (Banet,[0006]).
Regarding claim 6.    
Marinkovich teaches The apparatus of claim 1, 
Marinkovich does not explicitly disclose wherein the processor produces a prediction model based on information received and predicts user health based on information received.
Banet teaches wherein the processor produces a prediction model based on information received and predicts user health based on information received (Banet, [0069] the microprocessor … estimate blood pressure from the time-dependent data collected … to generate a model that accounts for flow of an incompressible, Newtonian fluid (i.e. blood) through a deformable, cylindrically shaped vessel (i.e. an artery). [0031] calculates systolic and diastolic blood pressure, along with a time-dependent blood pressure, and in embodiments pulse oximetry and heart rate.[0036] measure pulse oximetry to monitor the patient's heart rate and blood oxygen saturation. These data can be used to further diagnose the patient's cardiac condition)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Banet and apply them on the teachings of Marinkovich to further implement wherein the processor produces a prediction model based on information received and predicts user health based on information received.  One would be motivated to do so because in order to improve better system and method to estimate blood pressure from the time-dependent data collected to generate a model that accounts for flow of an incompressible, Newtonian fluid (i.e. blood) through a deformable, cylindrically shaped vessel (i.e. an artery (Banet,[0069]).

Claims 8-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banet (US20050228296), in view of Marinkovich (US 20120321759), further in view of Luna (US20150216475) 
Regarding claim 8.    
Banet teaches An apparatus, comprising:
  	a microphone, where the microphone is configured to receive audio data including body organs sounds of a patient at a first point of the patient’s body (Banet, [0006] Both invasive and non-invasive devices can measure a patient's systolic and diastolic blood pressure … using an inflatable cuff and a sensor (e.g., a stethoscope) that detects blood flow by listening for sounds called the "Korotkoff" sounds… Korotkoff sound (typically a "beat" or "tap").  Note: senor listens for sound is a microphone.  fig. 1 [0053] the device 10 … waveform that passes to an amplifier 18. [0072] The amplifier 118 receives the signal … passes the signal to an electrical filter 120 to remove noise. [0047] waveform … sequential heartbeat. [[0057] waveforms 1 and 2 from, respectively, regions 1 and 2 on the patient.. Note: amplifier receives waveform-heartbeat/noise is a microphone. See Luna teaches a microphone clearly in below), wherein the audio data comprises capillary refill audio data ([0047] waveform … sequential heartbeat. [0057] measurements … to generate waveforms 1 and 2. [0046] During the first, second, and third measurements … venous vessels absorb … flowing blood absorbs … the blood volume in the measured regions increases and then decreases with each heartbeat. [0070] the blood vessel. Note: Blood vessels = capillary. Blood vessels absorb = capillary refill. heartbeat  = capillary refill audio); and
a processor, where the processor is configured to compare the capillary refill audio data received with capillary refill audio data previously recorded at the first point of the patient’s body and determine at least one of respiratory rate (RR), lung volume, pulse oximetry, breathing characteristics, jugular vein distension (JVD), and/or body pH level, pulse/heart rate, heart rhythm, and EKG values (Banet, Fig. 4A, [0049] FIG. 4A indicates the principle of the first measurement … the microprocessor analyzes the stepwise decrease in pulse magnitude to determine the diastolic pressure. This value is stored in a computer memory. Fig. 4B  [0050] the second measurement … During a measurement, the microprocessor analyzes the systematic decrease … This indicates the systolic pressure. Once determined, the microprocessor stores this value in a computer memory combines this measurement with first measurement of diastolic pressure to determine the patient's maximum and minimum blood pressures.  [0029-31] generates a first set of information … generates a second set of information … receives and processes the first and second sets of information to calculate a blood pressure value … calculates systolic and diastolic blood pressure values, along with a time-dependent blood pressure, and in embodiments pulse oximetry and heart rate. [0036] Using the same optical system for the blood-pressure measurement, the device can also measure pulse oximetry to monitor the patient's heart rate and blood oxygen saturation. These data can be used to further diagnose the patient's cardiac condition. [0051] The device determines beat-by-beat blood pressure by processing the systolic and diastolic blood pressures with a waveform, measured by either the first or second optical modules. [0045] The third measurement yields a time-dependent waveform indicating blood flow. [0053] the measurement features first, second, and third measurements that determine the patient's real-time, beat-by-beat blood pressure. Note: determines beat-by-beat blood pressure by processing the systolic and diastolic blood pressures with a waveform is compare the capillary refill audio data received with capillary refill audio data previously recorded at the first point of the patient’s body and with different data obtained from a different non-audio sensor ; determine the patient's real-time, beat-by-beat blood pressure is determine at least one of respiratory rate (RR), lung volume, pulse oximetry, breathing characteristics, jugular vein distension (JVD), and/or body pH level, pulse/heart rate, blood pressure, heart rhythm, and EKG values)
Banet does not explicitly disclose a camera configured to receive facial feature information of the patient 
Marinkovich teaches a camera configured to receive skin differential information of the patient ([0089] an image capturing device for capturing digital images of a skin. The image capturing device may include a digital camera unit. [0079] a sensor for capturing an image of the reflected or re-emitted light … from the skin)
a processor configured to assess skin differential information received ([0348] The sensor may be adapted to image any size area, such as a small portion of the skin, the full face, a complete cutaneous examination [0073] performing a spectral analysis of image data … a structure, form, status, number, size, state, and stage of … melanocyte, melanin, hemoglobin, porphyrin, … pore (sweat and sebaceous), moisture level, elasticity, luminosity, firmness, fine line, wrinkle count and stage, pore size, percent of open pores …)
wherein the processor provides at least one health based recommendation for treatment of subcutaneous anomalies determined based on the skin differential information ([104-105] skin health assessment and recommendation unit for enabling users of the interface to perform a skin health assessment … pore size, percent of open pores … psoriasis …  infection, tumor … pimple, acne … inflammation … percent burn/burn classification, mole (naevi, nevus), aspect of a skin lesion (structure, color, dimensions/asymmetry), melanoma … boil, blistering disease … (sub)-cutaneous mycoses, melasma, vascular condition, rosacea, spider vein, texture, skin ulcer … basal cell carcinoma.[0064] the analysis module capable of generating a skin condition assessment in real-time, based partly on at least one of RGB (Red Green Blue) analysis … generates a displayable skin care regimen recommendation. The skin care regimen recommendation may be based at least partly on determination of a skin profile. [0076] providing recommendations for skin care based on a skin state and a skin care goal), and the capillary refill audio data received with capillary refill audio data previously recorded at the first point of the patient’s body, and the different data obtained from a different non-audio sensor ([0358] perform a pre-diagnosis 162 of a skin lesion while also monitoring other endpoints such as blood pressure, heart rate, and the like in order to assess other aspects of health in addition to skin health. [0515] capture various physical parameters like heart rate, blood pressure, exercise rate. Note: Banet teaches determine/monitor heart rate by determining “the capillary refill audio data received with capillary refill audio data previously recorded at the first point of the patient’s body, and the different data obtained from a different non-audio sensor” in mapping above. Marinkovich teaches providing recommendation based on the skin differential information and the heart rate. The combination of Banet and Marinkovich teaches wherein the processor provides at least one health based recommendation for treatment of subcutaneous anomalies determined based on the skin differential information and the capillary refill audio data received with capillary refill audio data previously recorded at the first point of the patient’s body, and the different data obtained from a different non-audio sensor)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Marinkovich and apply them on the teachings of Banet to further implement an optical sensing arrangement configured to receive facial feature information of the patient including facial measurements, a processor configured to assess facial feature information received and wherein the processor provides at least one health based recommendation for treatment of anomalies determined based on the facial feature information.  One would be motivated to do so because in order to improve better system and method to provide a sensor may be adapted to image any size area, such as a small portion of the skin, the full face identify/analysis key features (Marinkovich, [0348][0341][0076]).
Banet- Marinkovich does not explicitly disclose a microphone configured to receive audio data.
Luna  teaches a microphone configured to receive audio data including body organs sounds (fig. 9 [0079] a heartbeat or a heart rate as sensed by microphone 911, such that sensor signal 925 can be an electrical signal derived from acoustic energy … Wearable device 909 can include microphone 911 configured to contact (or to be positioned adjacent to) the skin of the wearer, whereby microphone 911 is adapted to receive sound and acoustic energy generated by the wearer (e.g., the source of sounds associated with physiological information)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Luna and apply them on the teachings of Banet to further implement a microphone configured to receive audio data including body organs sounds.  One would be motivated to do so because in order to improve better system and method to provide a heartbeat or a heart rate as sensed by a microphone (Luna, [0079).
Regarding claim 9.    
The apparatus of claim 8, wherein the apparatus is configured to collect, compare and measure data either directly or by using artificial intelligence algorithms to directly or indirectly infer a body organ measurement from a baseline measurement (Banet, [0008] The waveform features a baseline that indicates … the systolic and diastolic pressures. [0069] the microprocessor uses a mathematical … estimate blood pressure from the time-dependent data collected)
Regarding claim 10.    
The apparatus of claim 8, wherein the processor is further configured to collect visual representations of external manifestations related to the patient and use collected visual information to assess organ health of the patient in conjunction with data collected from the microphone (Banet, [0069] the microprocessor uses a mathematical … estimate blood pressure from the time-dependent data collected. [0031] calculates systolic and diastolic blood pressure, along with a time-dependent blood pressure, and in embodiments pulse oximetry and heart rate.[0036] the blood-pressure measurement, device can also measure pulse oximetry to monitor the patient's heart rate and blood oxygen saturation. These data can be used to further diagnose the patient's cardiac condition)
Regarding claim 11.    
The apparatus of claim 8, wherein the apparatus is configured to receive additional information comprising at least one of information provided by the patient, information provided by a third party, and information provided by a remote device (see mapping on claim 4), and the processor is configured to employ the additional information with the audio data collected to assess organ health of the patient (see mapping on claim 2).
Regarding claim 12.    
The apparatus of claim 8, wherein the audio sensor is configured to receive bodily movement sounds and the processor is configured to determine skeletal health of the patient based on the bodily movement sounds.
	[Rejection rationale for claim 5 is applicable].
Regarding claim 13.    
The apparatus of claim 8, wherein the processor produces a prediction model based on information received and predicts patient health based on information received.
[Rejection rationale for claim 6 is applicable].
Regarding claim 14.    
The apparatus of claim 8, wherein the apparatus creates a representation of the patient based on data sensed.
[Rejection rationale for claim 7 is applicable].
Regarding claim 15.    
Banet teaches An apparatus, comprising:
a personal care display device comprising a plurality of sensors configured to sense attributes of a patient (Banet, [0033] the device includes: i) a first optical module featuring a first optical source and a first optical sensor; ii) a second optical module featuring a second optical source and a second optical sensor.[0062] sensors that measure the time-dependent dynamics of flowing blood … to determine blood pressure), wherein the plurality of sensors comprises a camera and a microphone (see mapping on claim 8), the personal care display device comprising a processor configured to employ a prediction model to predict probability of a health vital sign based on prior patient readings ([0028] The device, which can be hand-held or worn in the patient's wrist … provides a comprehensive analysis of the patient's cardiac behavior with a simple, unobtrusive device [0036] Using the same optical system for the blood-pressure measurement, the device can also measure pulse oximetry to monitor the patient's heart rate and blood oxygen saturation. These data can be used to further diagnose the patient's cardiac condition)
a remote central server device arrangement connected to the personal care device (Banet, [0038] the device can also be used in "telemedicine" applications … transmitted to a central, internet-accessible computer … patients with cardiac conditions can be characterized remotely … This characterization, for example, can be made by a medical professional using a remote, Internet-accessible website [0088] device may include a wireless transmitter to send blood-pressure data from the patient to a central computer system. Note: a remote central computer providing a website is a server);
Banet does not explicitly disclose wherein the personal care display device is configured to receive information from the patient, including receiving multiple pieces of information from the camera from the exterior of the patient, compile information about the patient and predict the health vital sign of the patient based at least in part on the multiple pieces of information received from the camera, provide the patient with at least one internal subcutaneous patient attribute healthcare treatment recommendation based at least in part on the multiple pieces of information received from the camera.
Marinkovich teaches wherein the personal care display device is configured to receive information from the patient, including receiving multiple pieces of information from the camera from the exterior of the patient (Marinkovich, ([0089] an image capturing device for capturing digital images of a skin. The image capturing device may include a digital camera unit. [0079] a sensor for capturing an image of the reflected or re-emitted light … from the skin), compile information about the patient and predict the health vital sign of the patient based at least in part on the multiple pieces of information received from the camera ([0062] Real-time analysis of digitally captured skin characteristics facilitates timely skin condition assessment, skin regimen recommendation. .[0064] the analysis module capable of generating a skin condition assessment in real-time, based partly on at least one of RGB (Red Green Blue) analysis … generates a displayable skin care regimen recommendation [104-105] skin health assessment and recommendation unit for enabling users of the interface to perform a skin health assessment … pore size, percent of open pores … psoriasis …  infection, tumor … pimple, acne … inflammation … percent burn/burn classification, mole (naevi, nevus), aspect of a skin lesion (structure, color, dimensions/asymmetry), melanoma … boil, blistering disease … (sub)-cutaneous mycoses, melasma, vascular condition, rosacea, spider vein, texture, skin ulcer … basal cell carcinoma)
provide the patient with at least one internal subcutaneous patient attribute healthcare treatment recommendation based at least in part on the multiple pieces of information received from the camera (([0089] an image capturing device for capturing digital images of a skin. The image capturing device may include a digital camera unit. [0079] a sensor for capturing an image of the reflected or re-emitted light … from the skin. [0062] Real-time analysis of digitally captured skin characteristics facilitates timely skin condition assessment, skin regimen recommendation. .[0064] the analysis module capable of generating a skin condition assessment in real-time, based partly on at least one of RGB (Red Green Blue) analysis … generates a displayable skin care regimen recommendation [104-105] skin health assessment and recommendation unit for enabling users of the interface to perform a skin health assessment … pore size, percent of open pores … psoriasis …  infection, tumor … pimple, acne … inflammation … percent burn/burn classification, mole (naevi, nevus), aspect of a skin lesion (structure, color, dimensions/asymmetry), melanoma … boil, blistering disease … (sub)-cutaneous mycoses, melasma, vascular condition, rosacea, spider vein, texture, skin ulcer … basal cell carcinoma)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Marinkovich and apply them on the teachings of Banet to further implement wherein the personal care display device is configured to receive information from the patient, including receiving multiple pieces of information from the camera from the exterior of the patient, compile information about the patient and predict the health vital sign of the patient based at least in part on the multiple pieces of information received from the camera, provide the patient with at least one internal subcutaneous patient attribute healthcare treatment recommendation based at least in part on the multiple pieces of information received from the camera.  One would be motivated to do so because in order to improve better system and method to generates a displayable skin care regimen recommendation. The skin care regimen recommendation may be based at least partly on determination of a skin profile (Marinkovich, [0076]).
[Rejection rationale for claim 8 is applicable].
Regarding claim 16.    
The apparatus of claim 15, wherein the personal care display device comprises a processor configured to collect information known about a body part of the patient, assess all information available including visual and audio information, create at least one prediction model, and assess a patient attribute based on all available information (Banet, [0069] the microprocessor … estimate blood pressure from the time-dependent data collected … to generate a model that accounts for flow of an incompressible, Newtonian fluid (i.e. blood) through a deformable, cylindrically shaped vessel (i.e. an artery). [0068] the blood pressure-monitoring devices described above can be used to estimate a patient"s blood pressure).
Regarding claim 17.   
The apparatus of claim 16, wherein the processor is further configured to predict one patient attribute based on all information collected about the patient (Banet, [0069] the microprocessor … estimate blood pressure from the time-dependent data collected .[0031] calculates systolic and diastolic blood pressure, along with a time-dependent blood pressure, and in embodiments pulse oximetry and heart rate.[0036] the blood-pressure measurement, device can also measure pulse oximetry to monitor the patient's heart rate and blood oxygen saturation. These data can be used to further diagnose the patient's cardiac condition).
Regarding claim 19.    
The apparatus of claim 15, wherein the personal care device is configured to assess at least one of organ health and skeletal health based on data received from the video image collection device and the audio collection device (Banet, [0006] a sensor (e.g., a stethoscope) that detects blood flow by listening for sounds. [0067] EI sensor, yields a patient"s time-dependent, beat-by-beat blood pressure. [0062] an electrical impedance (EI) sensor … determining changing tissue volumes in an underlying tissue body … The tissue includes components such as bone. [0036] measure pulse oximetry to monitor the patient's heart rate and blood oxygen saturation. These data can be used to further diagnose the patient's cardiac condition). [0027] The measurement, in different embodiments, processes waveforms generated)
Regarding claim 20.    
The apparatus of claim 15, wherein the personal care device is configured to receive additional information comprising at least one of information provided by the user, information provided by a third party, and information provided by a remote device, and employ the additional information with all other information available to determine a health attribute of an internal component of the user’s body.
	[Rejection rationale for claim 4 is applicable].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Banet (US20050228296), in view of Marinkovich (US 20120321759), in view of Luna (US20150216475), further in view of Jain (US20110167133)

Regarding claim 18.    
Banet- Marinkovich- Luna teaches The apparatus of claim 15, 
Banet- Marinkovich- Luna does not explicitly disclose wherein the personal care device comprises a plurality of connection ports, each connection port configured to receive a hardware personal care module.
Jain teaches wherein the personal care device comprises a plurality of connection ports, each connection port configured to receive a hardware personal care module (Fig. 2 [0034] the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface. [0039] medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale. In addition or alternatively, the application hosting device 14 may open a client socket (e.g., a Bluetooth client socket 37) for a slave medical device 12).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Jain and apply them on the teachings of Banet- Brockway- Marinkovich to further implement wherein the personal care device comprises a plurality of connection ports, each connection port configured to receive a hardware personal care module.  One would be motivated to do so because in order to improve better system and method to provide a plurality of connection ports (Jain, [0039]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
                                                                                                                                                                                                     /HERMON ASRES/Primary Examiner, Art Unit 2449